cc:   Hon. Ronald J. Israel, District Judge
                        Carroll, Kelly, Trotter, Franzen, & McKenna
                        Mandelbaum, Ellerton & Kolkoski
                        Parker Scheer Lagomarsino
                        E. Breen Arntz, Chtd.
                        Alverson Taylor Mortensen & Sanders
                        Lauria Tokunaga Gates & Linn, LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A    e4